DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: With respect to claims 1, 14 and 20, the prior art on record does not teach or fairly suggest the combination of the limitations: “a plurality of monitoring nodes, each monitoring node generating a series of current monitoring node values over time that represent current operation of the industrial asset, comprising: receiving, by an abnormality detection and localization computer, the series of current monitoring node values; outputting, by the abnormality detection and localization computer, an indication of at least one abnormal monitoring node that is currently being attacked or experiencing a fault; tuning, by an actor-critic platform coupled to the abnormality detection and localization computer and a controller, a dynamic, resilient state estimator for a sensor node; and outputting, by the actor-critic platform, tuning parameters for a controller that improve operation of the industrial asset during the current attack or fault, wherein the actor-critic platform includes the dynamic, resilient state estimator, an actor model, and a critic model such that a value function of the critic model is updated for each action of the actor model and each action of the actor model is evaluated by the critic model to update a policy of the actor-critic platform.” Claims 2-13, 15-19 and 21-22 depend on claims 1, 14 and 20 respectively and are allowed with the same rationale thereto. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435